Title: To Benjamin Franklin from François-Félix Nogaret, [December 1784?]
From: Nogaret, François-Félix
To: Franklin, Benjamin


				
					
						Monsieur
						[December?, 1784]
					
					Vous vous souvenez de nos conventions. J’ai l’honneur de vous faire passer une note que nous avons reçue.
					
					Dans la Reponse que vous me ferez La grace de m’adresser, Je vous Serai obligé de mettre à La fin
					Je vous prie de vouloir bien Mr communiquer ma Lettre aux membres de la R∴ L∴ Ecossaise du Patriotisme, et de lui temoigner mes regrets ainsi que Le Souvenir que nous conservons de Ses honnêtetés.
					Pardon mille fois, Monsieur. Je vous remercie moi, de l’accueil que vous avez fait à M. Le Chevr. de sauvigny.
					Voulez vous bien faire agreer mes respects à Monsieur francklin et en recevoir la part qui vous est due.
					
					J’ai l’honneur d’etre avec ces Sentimens Monsieur au nom du Fere et de la Maman et de La D[emoise]lle. votre très humble et très obeissant serviteur
					
						felix NogaretBibliothecaire de Mde. Comtsse d’artois a V[ersai]lles
					
				
				
					Je joins ici l’imprimé d’un Fetit Foëme qui a eu ici, quelque Succès./.
				
			